243 F.2d 254
100 U.S.App.D.C. 148
BOOMHOWER, Inc., a corporation, Appellant.v.D. W. BOOMHOWER, Appellee.
No. 13518.
United States Court of Appeals District of Columbia Circuit.
Argued March 27, 1957.Decided April 18, 1957.Petition for Rehearing Denied May 10, 1957.

Mr. Thaddeus G. Benton, New York City, with whom Mr. Russell Hardy, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Joseph C. Turco, Washington, D.C., for appellee.
Before EDGERTON, Chief Judge, and BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant's principal contention is that the District Court's findings are not supported by the evidence.  We find no basis for this contention.


2
Affirmed.